This is one of the so-called Utica bridge cases. The facts in this case and the law applicable thereto are essentially the same as in the Morrissey case, except that claimant was standing on the bridge at the time it collapsed. She was on the west sidewalk wMch had been attached to the bridge by the village authorities. When the bridge fell, because of the defective condition of the supporting timbers, the sidewalk fell with it. Claimant was rightfully on the sidewalk, and the proximate cause of the accident was the falling of the bridge. No negligence of the claimant in any manner contributed to cause the accident. As a result of the accident, claimant received injuries to her back that confined her to her bed for about two weeks, and was unable to attend to her household duties for about a month. She also received some slight injuries to the ankle. Her doctor bills for the attendance of two doctors was ten dollars. Her injuries are apparently not very severe. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of two hundred dollars.